COOK, Judge
(dissenting):
An accused has no constitutional or statutory right to an ignorant or inexperienced juror. The fact that a juror may have more or less expertise in regard to a matter in litigation does not automatically disqualify him. United States v. Glaze, 3 U.S.C.M.A. 168, 11 C.M.R. 168 (1953); cf. United States v. Sears, 6 U.S.C.M.A. 661, 20 C.M.R. 377 (1956).
A juror must make a finding of fact on the basis of evidence properly in the case, but in weighing the evidence he is entitled to draw upon his own experience and perceptions. That circumstance is especially apparent in determining whether a writing in evidence was written by the accused on the basis of a comparison of that writing with another that has been shown to be that of the accused. In other words, a juror can be his own handwriting expert. As the Manual puts it, an “admitted specimen of the person’s handwriting is admissible in evidence for the purpose of comparison by witnesses or the court to prove that the handwriting in question is or is not the person’s handwriting.” Manual for Courts-Martial, United States, 1969 (Revised edition), paragraph 1435. (Emphasis supplied.)
The standard instruction to court members in regard to the testimony of a handwriting expert includes a reminder that “[y]ou may, of course, make your own comparison of the various handwriting exemplars which have been introduced as evidence in this case with the questioned writing(s).” Para. 9-21, Department of the Army Pamphlet No. 27-9, Military Judges’ Guide (May 19, 1969). See also Strauss v. United States, 311 F.2d 926, 932 (5th Cir. 1963), cert. denied 373 U.S. 910, 83 S.Ct. 1299, 10 L.Ed.2d 412 (1963). Even the Court of Military Review, as a fact-finding authority, can make its own comparison of writings in evidence and conclude therefrom that the testimony of a handwriting expert is insufficient to convince them beyond a reasona*331ble doubt that the accused authored a questioned document. United States v. Privett, 4 C.M.R. 392 (A.B.R.1952). In my opinion, therefore, the trial judge, who tried the case without court members, was not required to recuse himself because he had more training and experience in handwriting comparison than another judge at a bench trial might have.
My second reason for disagreeing with the majority is that even if the judge had used his own expertise to determine that the accused was the author of the questioned writings, the accused was not prejudiced because, in his own sworn testimony, he admitted the authorship. The accused seeks to escape the impact of his testimonial admissions by contending that he was coerced into testifying by the refusal of the trial judge to recuse himself. See United States v. Bearchild, 17 U.S.C.M.A. 598, 38 C.M.R. 396 (1968). The record convinces me that the accused would have testified in any event, but apart from that circumstance, in United States v. DeWitt, 3 M.J. 455 (C.M.A. 1977), the Court held that the Bearchild rule, which involves exclusion of evidence obtained by government agents in violation of a constitutional right of the accused, does not apply to a case in which “there is no primary illegality on the part of the Government’s investigators.” Id. at 456. Here, as in DeWitt, there was no primary illegality and, therefore, “the conscious tactical decision . . . [by the accused to testify] must carry the day.” Id. at 457.
I have examined the remaining assignment of error relating to a requested continuance, and I am satisfied the ruling denying the request was not an abuse of the judge’s discretion.
I would affirm the decision of the Court of Military Review.